Citation Nr: 0200582	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  96-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for an anterior 
cruciate ligament rupture and medial meniscus tear, status 
post surgery, left knee, currently rated as 30 percent 
disabling.  

2.  Entitlement to service connection for a respiratory 
disorder, to include bronchitis, asthma, and an undiagnosed 
illness manifested by a respiratory condition.  


REPRESENTATION

Veteran represented by:	Nevada Office of Veteran 
Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1976, and from November 1990 to April 1992 with service 
in Southeast Asia in support of Operation Desert 
Shield/Desert Storm.  He also has approximately 14 years, 
eight months of prior inactive service.  The veteran has also 
indicated that he served in the Reserves until 1996.  His DD 
Form 214 indicates that his Reserve obligation was to 
terminate in August 1996.  This service has not been 
verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

As indicated above, the veteran's increased rating claim 
concerning his left knee disability is still on appeal.  The 
veteran perfected his appeal the RO's February 1996 denial of 
an increased rating for this disability.  

The RO subsequently granted a 30 percent evaluation for the 
left knee disability; however, the veteran never indicated 
that he was satisfied with this result.  There is no 
indication that he withdrew his appeal of this issue; 
therefore, it is still pending.  An appellant is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The Board has recharacterized the veteran's claim of service 
connection for a respiratory condition as specified above.  
The RO previously characterized the issue as service 
connection for bronchitis.  

Based on contentions made by the veteran during the pendency 
of his appeal, the RO recharacterized the issue in a March 
1997 Supplemental Statement of the Case (SSOC) as service 
connection for a respiratory disorder, to include bronchitis 
and asthma.  

However, the disability was characterized at the back of the 
decision as a respiratory disorder to include bronchitis and 
asthma, and an undiagnosed illness manifested by a 
respiratory condition.  The Board finds that the issue thus 
characterized more accurately reflects the veteran's 
contentions and theories of entitlement.  

The veteran had perfected an appeal on the issue of 
entitlement to an increased evaluation of a skin condition; 
however, in September 2001 the veteran notified the RO in 
writing that he had withdrawn this appeal.  Therefore this 
issue is no longer before the Board.  See 38 C.F.R. § 20.204.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Because of the change in the law brought about by the VCAA, 
as well as other related reasons to be discussed below, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Increased Evaluation: Left Knee Disability

The January 1997 VA examination was the last evaluation of 
the veteran's left knee disability.  This examination did not 
adequately address the impact of pain and/or other pathology 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and/or 4.59.  The Court 
has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. § 4.40 and 4.45 (2001) must be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or to flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, a remand 
is required to schedule a VA examination that fully addresses 
functional loss due to pain or other pathology pursuant to 
DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 as well.

In addition, the January 1997 VA examination, the most recent 
examination to be conducted of the veteran's left knee 
disability, is nearly a half-decade old.  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

Pursuant to its duty to assist, VA is obligated to order a 
new medical examination to obtain evidence necessary to 
adequately determine the current severity of the veteran's 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Proscelle, supra; 38 C.F.R. § 3.327(a) (2000).  

Service Connection for a Respiratory Disorder

The veteran's primary contention is that his current 
respiratory disorder was incurred from exposure to oil fumes 
during his service in the Persian Gulf War.  

Available service medical records are negative for diagnosis 
or complaint of upper respiratory problems, aside from some 
sinus-type complaints in December 1990.  

Prior to his deployment to Southwest Asia, the veteran denied 
having a cough or sinus infection.  On examination in April 
1991 the lungs and chest were described as normal.  

On separation examination in January 1992 the examiner 
documented no abnormalities of the lungs or chest.  A chest 
x-ray was described as normal.  However, in his medical 
history, the veteran reported shortness of breath and a 
chronic cough, two complaints he had previously and 
consistently denied on previous examinations.  The examiner 
recorded the veteran's complaint that his cough was 
productive of a dark green or black phlegm.  The examiner 
appeared to refer to "Saudi" in his description of this 
complaint; however, this portion of the report is basically 
illegible.  

The veteran has reported receiving treatment for his cough at 
Fort Irwin, and indicated that he received treatment while he 
was in the Reserves from 1992 to 1996.  Transcript, pp. 5-6 
(October 11, 2001).  

It appears that the RO has obtained the veteran's service 
medical records pertaining to his active duty.  However, the 
RO has not obtained records pertaining to his service in the 
Reserves after his retirement from active duty in 1992.  

This evidence may prove relevant and therefore a remand is 
required to obtain it.  38 U.S.C.A. § 5103A(a), (b) (West 
Supp. 2001).  In addition, since a search is required for 
such records, the Board finds that it may be helpful if the 
RO makes a specific request for records from Fort Irwin 
pertaining to treatment of the veteran's respiratory 
complaints.  

The veteran indicated in a September 1996 "Talking Paper" 
that he underwent a Persian Gulf physical in September 1995 
at the Loma Linda VA Medical Center (VAMC).  However, the RO 
has already obtained records from the Loma Linda VAMC, and 
the veteran has subsequently indicated that he did not 
undergo such an examination.  Tr., p. 8 (October 11, 2001).  
Therefore, the Board is of the opinion that no duty to assist 
with respect to obtaining such an examination report is 
warranted at this time.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

Post-service medical records have yielded little in the way 
of a definite diagnosis of a respiratory condition.  While 
the VA examiner diagnosed continued bronchitis "reportedly" 
starting after exposure to inhaled material during Desert 
Storm, there were no documented objective findings of 
respiratory disease, and the pulmonary function study was 
normal.  It appears that the examiner's findings were based 
entirely on the subjective history provided by the veteran.  

On respiratory examination in January 1997 the only positive 
finding was rare rhonchi heard on auscultation.  Pulmonary 
function studies were described as normal.  No specific 
current diagnosis was rendered; only a history of dyspnea on 
exertion, and a history of exposure to oil fumes were noted.  
However, the examiner went on to opine that the veteran 
"probably" had reactive airway dysfunction syndrome which was 
"brought on by exposure to oil fumes."  

Because there is some evidence of a current respiratory 
disorder, and some indication that it may be associated with 
his service in Southwest Asia, the Board finds that a VA 
examination should be conducted that thoroughly addresses the 
current nature, if any, of the veteran's respiratory 
disability, and its relationship to service.  38 U.S.C.A. 
§ 5103(d) (West Supp. 2001).  

In addition, because the veteran's claim is based in part on 
his service in the Persian Gulf, and because a respiratory 
disability has not been definitively diagnosed, the VA 
examination should also take into consideration the issue of 
whether the veteran is suffering from an undiagnosed illness 
manifested by a respiratory condition.  

There are specific guidelines used for conducting 
examinations pertaining to claims based on an undiagnosed 
illness in Persian Gulf veterans.  When an undiagnosed 
illness is claimed, a thorough medical examination report is 
essential to rule out known diagnoses and to provide, where 
possible, an accurate picture of disability for rating 
purposes.  Specialist examinations will be ordered as 
appropriate.  M21-1, Part III, para. 5.17(e).  More 
specifically, it is required that the examiner determine 
whether there are clinical objective indicators of the 
veteran's reported symptoms, and whether such objective 
findings can been attributed to a known diagnosis.  Id.  

Finally, the veteran submitted additional, pertinent evidence 
subsequent to the issuance of the most recent SSOC.  This 
evidence consists of an article describing symptoms 
experienced by veterans who served in Operation Desert 
Storm/Desert Shield.  No waiver of such evidence has been 
submitted.  38 C.F.R. §§ 19.37(a); 20.1304(c) (2000).

An SSOC, so identified, will be furnished to the veteran and 
his representative, when additional pertinent evidence is 
received after a statement of the case or the most recent 
supplemental statement of the case has been issued.  
38 C.F.R. § 19.31 (2001).  Therefore, the RO should consider 
this evidence on remand.  38 C.F.R. § 20.1304(c) (2001).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45.620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should make a specific request 
to the National Personnel Records Center 
(NPRC) and any other appropriate sources 
for the veteran's service medical records 
pertaining to treatment of respiratory 
problems between 1991 and 1992 at Fort 
Irwin Hospital.  

The RO should also send a request to the 
NPRC and to any other appropriate sources 
for the veteran's service medical records 
pertaining to his Reserve duty from 1992 
until his retirement.  

The RO should take any appropriate action 
suggested by the NPRC in the event that 
it cannot provide such records.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

4.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his 
post-operative left knee disability.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction 
with the examination and the examination 
report should be annotated in this 
regard.  Any further indicated special 
studies should be conducted. 

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected left knee 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the left knee, and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

If there is painful motion of the left 
knee, the examiner should state at which 
point, in degrees if possible, the range 
of motion pain begins and ends.  The 
examiner should note if such a 
determination cannot be made.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service connected disability involves 
only the joint structure, or the muscles 
and nerves as well.  

Any opinions by the examiner must be 
accompanied by a complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may result in a denial of 
his increased rating claim.  38 C.F.R. 
§ 3.655 (2001); Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997) (holding that when a 
claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).  

5.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
respiratory examination by an appropriate 
medical specialist to include on a fee 
basis if necessary to assess the nature 
and etiology of his respiratory 
complaints.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.

The purpose of the examination is to 
determine whether the veteran has a 
respiratory disability, and if so, 
whether it is due to an undiagnosed 
illness or a known diagnosis.  

The other purpose of the examination is 
to determine whether the respiratory 
disability, if found and if attributed to 
a clinical diagnosis, was incurred during 
the veteran's military service.  Any 
further indicated tests or laboratory 
studies should be performed.  

The examiner is requested to perform the 
following:

(a) Thoroughly review the claims file, 
including the service medical records;

(b) Determine whether the veteran has a 
current respiratory disability.  In 
making this assessment, the examiner 
should determine whether there are 
clinical, objective indicators (e.g., 
abnormal physical findings and/or 
abnormal laboratory tests) of the 
veteran's respiratory complaints.  

(c) The examiner should then determine 
whether the veteran's fatigue is or is 
not attributable to a "known clinical 
diagnosis."

(d) If the veteran's respiratory 
condition is attributed to a known 
clinical diagnosis, the examiner 
should determine whether it is at 
least as likely as not that the 
disability was incurred during the 
veteran's military service.  

(e) If clinical, objective findings made 
on examination cannot be attributed to 
a known diagnosis, the examiner should 
determine whether the findings 
concerning the veteran's respiratory 
condition otherwise reflect all 
objective indications of chronic 
disability, as defined under 38 C.F.R. 
§ 3.317(a)(2) (stating that objective 
indications of chronic disability 
"include both "signs," in the medical 
sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification).  


In this regard, the examiner should 
express an opinion as to when the 
respiratory condition (that cannot be 
attributed to a known diagnosis) 
initially manifested itself and 
whether it is to be regarded as 
"chronic" (i.e., having existed for 
six months or more).  

All opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

The veteran is again hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2001).  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to an evaluation in 
excess of 30 percent for an anterior 
cruciate ligament rupture and medial 
meniscus tear, status post surgery, left 
knee; and entitlement to service 
connection for a respiratory disorder, to 
include bronchitis, asthma, and an 
undiagnosed illness manifested by a 
respiratory condition.  In this regard, 
the RO should document its consideration 
of the applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16, 4.40, 4.45, and 4.59 (2001), as 
warranted.  

The RO should also document its 
consideration of any additional, 
pertinent evidence submitted since its 
most recent SSOC was issued.  38 C.F.R. 
§§ 19.31, 19.37, 20.1304(c) (2001).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is again notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


